DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 19 are cancelled.  Claim 21 is amended.  Claims 10-18 and 20-23 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Favakeh on 2/24/2021.

Claim 10  (Currently Amended)  The light source unit according to Claim 21, comprising: a second divided dichroic mirror comprising a third zone provided on an optical path of the excitation light and the fluorescent light which are reflected by the first divided dichroic mirror and configured to reflect the excitation light but transmit the fluorescent light a fourth zone configured to transmit light, wherein the excitation light reflected by the first divided dichroic mirror matches the fourth zone and is then incident on the fourth zone, and the fluorescent light reflected by the first matches the third zone and is then incident on the third zone.

Allowable Subject Matter
Claims 10-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 was found to be allowable because a first divided dichroic mirror comprising a first zone configured to transmit the excitation light but reflect the fluorescent light and a second zone configured to reflect the excitation light and the fluorescent light, wherein the reflection zone comprises a reflection member containing a metal and formed on a surface or in a cut-away through hole in the base material and a diffuse transmission portion formed on the reflection member, and wherein the excitation light emitted from the excitation light source matches the first zone and is then incident on the first zone, and the excitation light reflected by the reflection member matches the second zone and is then incident on the second zone.

Claims 10-18 and 20-23 are allowable as being dependent on claim 21.
The closest available prior art Akiyama (JP 2016-142901A) discloses a light source unit comprising: an excitation light source configured to emit excitation light (semiconductor laser 21 a emits excitation light (blue light) BL of fig. 11); and a luminescent wheel (rotating fluorescent plate (wavelength conversion element 30C of fig. 11) comprising a base material (para. 0115; As a material of the disc 40A, for example, a metal material), a fluorescent light emitting zone (shown in the examiners .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        23 February 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882